NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

FLOYD ANTONIO JACKSON,                   )
DOC #092582,                             )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D16-4514
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed October 3, 2018.

Appeal from the Circuit Court for Polk
County; Reinaldo Ojeda, Judge.

Howard L. Dimmig, II, Public Defender,
and Benedict P. Kuehne, Special
Assistant Public Defender, Bartow, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Bilal Ahmed Faruqui,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.


NORTHCUTT, CASANUEVA, and ROTHSTEIN-YOUAKIM, JJ., Concur.